Citation Nr: 0031252	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-11 875	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an increased rating for reactive 
depression, currently evaluated as 30 percent disabling.  

4.  Entitlement to an increased rating for degenerative 
spondylosis of the cervical and lumbar segments of the spine, 
with headaches, currently evaluated as 20 percent disabling.  

5.  Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.29 based on periods of VA hospitalization in August and 
September 1996 and in April and May 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1965 to December 
1967; from November 1971 to November 1974; and from October 
1986 to September 1988.  The DD 214 for the latter period of 
service reflects that he was awarded the Vietnam Service 
Medal and Republic of Vietnam Campaign Medal. 

Previously, a claim for service connection for a psychiatric 
disorder was before the Board of Veteran's Appeals (Board) 
and that claim was remanded in January 1995.  Thereafter, the 
RO granted service connection for reactive depression and 
assigned a 30 percent disability rating, effective September 
20, 1991.  The veteran disagreed with the assignment of that 
30 percent rating and later, in December 1998, the RO denied 
the other claims on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) Montgomery, Alabama.  


FINDINGS OF FACT

1.  Although notified, the veteran did not appeal a June 1989 
rating action which denied service connection for 
hypertension.   

2.  The evidence submitted since June 1989 reflects diagnoses 
of hypertension and bears so directly and substantially on 
the matter that the new evidence must be considered to fairly 
decide the merits of the claim.  

3.  The veteran has submitted a plausible claim of service 
connection for PTSD.  


CONCLUSIONS OF LAW

1.  The unappealed rating action of June 1989, denying 
service connection for hypertension is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.302(a) 
(1999).  

2.  The new and material evidence, when considered with the 
old evidence, is sufficient to reopen the claim for service 
connection for hypertension.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

3.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

The veteran was notified in June 1989 of a rating decision 
denying service connection for hypertension on the basis that 
hypertension was not shown (not having been found on VA 
examination of November 1988) but no appeal was taken from 
that rating action.  Under 38 U.S.C.A. §§ 5108, 7105(c) (West 
1991) and 38 C.F.R. §§ 3.104, 20.302(a) (1999) that rating 
action is final and may not be reopened unless new and 
material evidence is presented.  New and material evidence is 
jurisdictional, i.e., if new and material evidence is not 
submitted to reopen a previously denied claim, the Board is 
without jurisdiction to adjudicate the merits.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) - 
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) has held that materiality 
contemplates evidence that "tend[s] to prove the merits of 
the claim as to each essential element that was a specified 
basis for that last final disallowance of the claim."  Evans 
v. Brown, 9 Vet. App. 273, 284 (1996).  

Following issuance of the Hodge ruling by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
the Court articulated a three-step analysis for adjudicating 
claims based on new and material evidence: VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc) and Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).  However, the Court's decision in Winters was 
recently vacated by the Federal Circuit in July 2000 on the 
grounds that the Court exceeded its jurisdiction in that case 
by addressing de novo the issue of whether the claim was well 
grounded (the second step in the three-step analysis 
articulated in Elkins).  Winters v. Gober, No. 99-7108 (Fed. 
Cir. July 26, 2000).  

Rather than remand the case to the Board, the Court simply 
applied the new rules from Elkins without notice to the 
appellant, and hence, he was deprived of the opportunity to 
present evidence on the well grounded claim issue before the 
original triers of fact, i.e., the RO and the Board. Id.  The 
Federal Circuit held that the Court's jurisdiction was 
limited only to the issue before it, whether new and material 
evidence had been submitted to reopen the claim, and in light 
of the intervening change in the law resulting from the Hodge 
and Elkins rulings, the Federal Circuit stated that the Court 
should have remanded the claim to the Board for 
reconsideration in light of Hodge. Id, citing Maggitt v. 
West, 202 F.3d 1370 (Fed. Cir. 2000). The Federal Circuit in 
Winters did not address a challenge to the three-step 
analysis for reopening claims established in Elkins in light 
of its holding that the Court had to remand the case back to 
the Board for a Hodge-new and material reconsideration. Id.  
Hence, the Elkins-three-step analysis for reopening a claim 
based on new and material evidence remains good law that the 
Board is bound to apply.  See Tobler v. Derwinski, 2 Vet. 
App. 8 (1991) (precedent decisions of courts of superior 
jurisdiction to Board must be given full force and effect 
immediately, even if VA appeals the decision).  

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the appellant is exercised by 
the Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to overcome.  
Cf. Bernard, supra; see also Fossie v. West, 12 Vet. App. 1 
(1998).

Since the June 1989 rating action the evidentiary record now 
contains diagnoses of hypertension, as reflected in the 
discharge summary of VA hospitalization in April and May 1997 
and VA psychiatric examination of November 1998.  
Additionally, while not reported previously, the veteran 
alleges that in addition to receiving inservice treatment and 
medication for hypertension, he has received VA treatment and 
medication for hypertension since 1988.  

Accordingly, this additional evidence is sufficient to meet 
the low threshold of new and material evidence to reopen the 
claim.  

However, prior to adjudicating whether the claim is well 
grounded, the case will be remanded to obtain the purported 
VA clinical records since 1988 as these are deemed to be in 
the possession of VA, even though they are not now on file.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

PTSD

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468. 

In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Accordingly, for the limited purpose of determining well 
groundedness, the veteran's statement that he served in 
Vietnam is accepted as true.  Overall, the veteran's 
statements are to the effect that although initially 
stationed in Thailand, he was transferred to and served in 
Vietnam for about 4 months, having been stationed at the Ton 
Son Hut Air Base and in Cam Ranh Bay.  During that time he 
participated in the loading of caskets, containing the bodies 
of deceased American soldiers, and on one occasion he opened 
(without permission) one of the caskets and saw the body of a 
family friend (although he has never provided the name of 
that friend).  Also while in Vietnam, he saw bombings and 
mortar fire, as well as sniper fire (see the report of VA 
psychiatric examination in November 1998).  He has also 
stated that while in Thailand, upon returning to a hotel he 
found the body of a service comrade who had died from 
asphyxiation from gas in the hotel.  He has also stated that 
he was subjected to pressure and humiliation while stationed 
at Ft. Rucker and sought and received treatment for 
psychiatric disability (he is service-connected for reactive 
depression).  Further, there are diagnoses of PTSD on  
discharge from VA hospitalizations in October 1996 as well as 
in April and May 1997, and VA psychiatric examination in 
November 1998.  

Accordingly, the claim for service connection for PTSD is 
plausible.  


ORDER

The application to reopen the claim for service connection 
for hypertension is granted and to this extent the appeal as 
to that issue is allowed.  

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.  


REMAND

Hypertension

The report of VA examination in November 1988 indicates that 
when the veteran had reportedly had his blood pressure 
checked at a health care center in Dothan, Alabama, it had 
been within normal limits and that he had not used any 
antihypertensive medication.  However, the veteran now states 
that he was given blood pressure medication during service.  
A September 1998 Report of Contact reflects that, in response 
to an RO request of the veteran for information of post 
service treatment for hypertension, the veteran indicated 
that he had been treated at VA facilities in Montgomery and 
Tuskegee, Alabama for hypertension and the record otherwise 
indicates that he alleges having received such treatment 
beginning shortly after service in 1988 and has continued to 
receive from VA medication for his blood pressure.  A review 
of the claims files reflects no VA outpatient treatment 
records prior to 1990, nor does it appear that the RO has 
attempted to obtain such records even though, if they exist, 
they are deemed to be constructively on file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Thus, these records 
should be obtained prior to adjudicating whether the claim 
for service connection for hypertension is well grounded.  

PTSD

Neither the veteran's DD 214 nor his service personnel 
records reflect the receipt of any decoration or citations 
indicating participation in combat.  However, this is not the 
only means of determining whether the veteran served in 
combat.  

Previously, 38 C.F.R. § 3.304(f) provided that for service 
connection for PTSD there had to be a "clear" diagnosis of 
PTSD.  However, 38 C.F.R. § 3.304(f) has been amended and no 
longer requires a "clear" diagnosis of PTSD but, rather, 
only requires "medical evidence diagnosing the condition in 
accordance with [38 C.F.R. ]§ 4.125(a) of this chapter."  

Corroboration of an inservice stressor is required if the 
veteran did not engage in combat and the sufficiency of a 
stressor (or stressors) to cause PTSD is a medical 
determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-100 
(1993) and West v. Brown, 7 Vet. App. 70 (1994).  Also, it 
appears that alteration in the criteria from the third to the 
fourth edition of the Diagnostic and Statistical Manual for 
Mental Disorders (DSM) could potentially be liberalizing in 
this case.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The RO has noted that the veteran's personnel records do not 
confirm that the veteran was in Vietnam, though it is noted 
that he was awarded the Vietnam Service Medal and Vietnam 
Campaign Medal.  In view of this discrepancy, the RO should 
make further inquiry into whether the veteran served in 
Vietnam and clarify whether the medals in question are 
dispositive in this matter.  

The RO should request detailed stressor information, which 
should at a minimum include the name of the deceased family 
friend whose body the veteran states he saw in a casket which 
he opened while stationed in Vietnam, as well as the name of 
the fellow service comrade whose body he found in a hotel in 
Thailand.  He should also be requested to provide more 
detailed information as to purported bombings, mortar fire, 
and sniper fire which he states he witnessed in Vietnam.  

The RO should summarize the veteran's alleged stressors and 
attempt to obtain verifying information as to combat 
stressors, as well as noncombat stressors (e.g., discovering 
the body of a family friend in a casket in Vietnam and the 
body of a service comrade while in Thailand) and then make a 
specific determination as to whether the veteran was exposed 
to stressors and the nature thereof (i.e., whether the 
veteran engaged in combat).  If the veteran was not engaged 
in combat, the stressors should be specified for the purpose 
of a VA psychiatric examination. 

The evaluation to be assigned for the service-connected 
reactive depression and the claim for a total temporary 
rating under 38 C.F.R. § 4.29 based on periods of VA 
hospitalization in August and September 1996 and in April and 
May 1997 hinge on whether service connection is granted for 
PTSD.  Accordingly, adjudication of these claims is deferred.  
However, the Board observes that the discharge summary of VA 
hospitalization in August and September 1996 is not on file 
but should be obtained (although the discharge summary of VA 
hospitalization in October 1996 [and reflecting an Axis I 
diagnosis of "Depression - - [PTSD]"] is on file).  

Lastly, as to the claim for degenerative spondylosis of the 
cervical and lumbar segments of the spine, with headaches, 
currently evaluated as 20 percent disabling, it is not clear 
why separate ratings are not assigned for the different 
segments of the spine, i.e., a separate rating for the 
cervical spine disorder and a separate rating for the lumbar 
spine disorder.  Thus, the RO should address whether such 
separate ratings are in order.  To aid in this evaluation, a 
current VA neurology and orthopedic examination should be 
afforded the veteran.  

Accordingly, the case is remanded for the following: 

1.  The RO should contact the veteran and 
request detailed stressor information, 
which should at a minimum include the name 
of the deceased family friend whose body 
the veteran states he saw in a casket which 
he opened while stationed in Vietnam as 
well as the name of the fellow service 
comrade whose body he found in a hotel in 
Thailand.  He should also be requested to 
provide more detailed information as to 
purported bombings, mortar fire, and sniper 
fire which he states he witnessed in 
Vietnam.  

2.  The RO should obtain the discharge 
summary of the veteran's VA hospitalization 
in August and September 1996 and obtain all 
VA outpatient treatment records from 1988 
to 1990 pertaining to treatment for 
hypertension from VA facilities in 
Montgomery and Tuskegee, Alabama.  

3.  The RO should contact the veteran and 
request that he execute and return the 
necessary authorization forms for obtaining 
all clinical records of treatment, 
evaluation or observation for PTSD from 
private clinical sources (as reflected in 
the records of an award of Social Security 
Administration benefits).  If obtained, 
these records should be associated with the 
claim file.  

4.  The RO should clarify whether the 
veteran served in Vietnam and clarify 
whether the award of the Vietnam Campaign 
Medal or Vietnam Service Medal is 
dispositive in this matter. 

5.  The RO should review the claims file 
and prepare a summary of the claimed 
stressor(s) based on review of all 
pertinent documents.  This summary, and all 
supporting documents regarding the 
veteran's claimed stressor(s), should be 
sent to USASCRUR at 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  The 
USASCRUR should be requested to certify the 
occurrence of the incident(s) and any 
indication of the veteran's involvement 
therein.  If unable to provide such 
information, USASCRUR should be asked to 
identify the agency or department that 
could provide such information and the RO 
should conduct follow-up inquiries 
accordingly. 

6.  Following the above, the RO must make a 
specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the nature 
of the specific stressor or stressors.  If 
the RO determines that the record 
establishes the existence of a stressor or 
stressors, the RO must specify what 
inservice stressor(s) it has determined are 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record. 

7.  If, and only if, the RO determines that 
the record establishes the existence of a 
stressor or stressors, then the RO should 
arrange for the veteran to be afforded an 
examination by a VA psychiatrist, who has 
not previously examined him, to determine 
the diagnoses of all psychiatric disorders 
that are present.  The RO must specify for 
the examiner the stressor or stressors that 
it has determined are established by the 
record and the examiner must be instructed 
that only those events may be considered 
for the purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in the 
claims folder.  If a diagnosis of PTSD is 
made, the examiner should specify (1) 
whether each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiner.  The examination report 
should include the complete rationale for 
all opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.  

The entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination. 

8.  The veteran should be rescheduled for 
VA orthopedic and neurology examination to 
determine the nature and severity of his 
service-connected disorders of the cervical 
and lumbar segments of the spine. 

The claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  

The examination should include any tests or 
studies deemed necessary for an accurate 
assessment, and complete active and passive 
range of motion testing of the cervical and 
lumbar spinal segments.  

If X-rays, MRI, and other electrodiagnostic 
tests are not performed, the examiner 
should comment on why they are not 
necessary to evaluate the severity of the 
service-connected disabilities.  

The examiner should specify any anatomical 
damage of these segments of the spine and 
describe any functional loss, including the 
inability to perform normal working 
movements with normal excursion, strength, 
speed, coordination, and endurance.  The 
examiner should specify any functional loss 
due to pain or weakness, and document all 
objective evidence of those symptoms.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In addition, the examiner should provide an 
opinion on the degree of any functional 
loss likely to result from a flare-up of 
symptoms or on extended use and not limit 
the evaluation to a point in time when the 
symptoms are quiescent.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.  

The examiner is requested to provide a 
complete rationale for the opinions given. 

9.  The RO should review the claims file to 
ensure that the requested development has 
been completed in full.  If not, the RO 
should implement corrective procedures.  

When the RO is satisfied that the record is complete and the 
psychiatric examination, if appropriate, is adequate for 
rating purposes, the claim of service connection for PTSD 
should be readjudicated by the RO with consideration of 38 
C.F.R. § 3.304(f). 

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO; however, the veteran is advised that 
failure to cooperate by reporting for examinations may result 
in the denial of his claim. 38 C.F.R. § 3.655 (1999). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER 
	Veterans Law Judge
	Board of Veterans' Appeals


 


- 9 -


